GORDON, District Judge
MEMORANDUM OPINION
On October 4, 1965, the plaintiff filed its complaint seek*389ing a judgment invalidating §§ 511-518 of Title 33 of V.I.C. as enacted by Act No. 1518. The defendant’s answer denied that plaintiff’s activities were in interstate or foreign commerce and alleging that the complaint failed to state a claim upon which relief can be granted and alleging that the Court lacks jurisdiction because the plaintiff has no standing to sue. On March 17,1966, plaintiff filed a motion for judgment on the pleadings and defendant opposed said motion upon the pleadings by filing its motion in opposition on March 24, 1966. The basis of defendant’s argument was the Virgin Islands Government by Act No. 1631 had amended the sections of law in issue and as amended the tax was alleged to no longer tax exports. Defendant stated in its moving papers that because of the changed circumstances the decision in Civil No. 165-1965 was no longer applicable. On June 13, 1966, plaintiff moved the Court for judgment on the pleadings. Both counsel were heard at that time and stipulated to submit the matter without oral argument. The matter was taken under advisement.
The primary issue originally raised was the validity of §§ 511-518 of Title 33 of V.I.C. as enacted by Act No. 1518. This Court adjudged said sections invalid in its decision of March 16, 1966, in Case No. 165-1965. Immediately thereafter Act No. 1631 was enacted amending the above sections. On June 2, 1966 in Case No. 37-1966 this Court adjudged the amended sections enacted by Act No. 1631 to be invalid.
The Court finds in favor of the plaintiff upon its pleadings that §§ 511-518 of Title 33 of V.I.C. as enacted by Act No. 1518 and that §§ 511-518 of Title 33 of V.I.C. as amended by Act No. 1631 are invalid. The basis for the above decision is set forth extensively in this Court’s Memorandum Opinion of March 14, 1966,1 in this Court’s case No. 165-1965 and in this Court’s Memorandum Opin*390ion of June 2, 1966, in this Court’s case No. 37-1966 and is therefore not reiterated here.

 Virgo Corp. v. Paiewonsky (D.C.V.I. 1966) 5 V.I. 359.